         Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SAEED KAID,                                                                                  6/14/2021
                                 Plaintiff,

                          -against-

 E.L. TATUM, JR., WARDEN; MR. MCBAIN, R & D
 UNIT MANAGER; ROSA PROTO, 9 & 11 NORTH
 UNIT MANAGER; E. WALKES, 9 & 11 NORTH UNIT
 COUNSELOR; S. ESPINET, 9 & 11 NORTH UNIT
 COUNSELOR; F. OLIVERES, 9 NORTH CASE
 MANAGER; Z. GARDNER, 9 & 11 NORTH
 SECRETARY; S. GREGORY, HEALTH SERVICES                                 20-CV-3643 (ALC)
 ADMINISTRATOR; A. BUSSANICH, DOCTOR; S.
 MANDEEP, PHYSICIAN ASSISTANT-CERTIFIED; T.                          ORDER OF SERVICE
 THOMAS, REGISTERED NURSE; K. ALRAHEEB,
 ASSISTANT WARDEN OF PROGRAMS; L.
 ANDERSON, DEPUTY OFFICER; S. ESGUERRA,
 CONTRACT RADIOLOGY TECHNICIAN; K.
 MASTERS, SHU OFFICER; T. DOCTOR, SPECIAL
 INVESTIGATIVE SERVICES; L. SHIVERS,
 DISCIPLINARY HEARING OFFICER; JOHN DOE,
 SHU LIEUTENANT; JOHN DOE, SHU OFFICER;
 AND MR. BANKS, DISCIPLINARY HEARING
 OFFICER,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff, currently incarcerated in F.C.I. Fairton, brings this pro se action under Bivens v.

Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that,

while he was detained in the Metropolitan Correctional Center, Defendants violated his rights by

failing to protect him and showing deliberate indifference to his serious medical needs. By order
            Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 2 of 15




dated July 24, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP). 1

                                      STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,



        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

                                                   2
          Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 3 of 15




570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                           DISCUSSION

A.      Service on Named Defendants

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that summonses and the complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint until the Court reviewed the complaint and ordered that a

summons be issued. The Court therefore extends the time to serve until 90 days after the date

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

                                                   3
           Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 4 of 15




automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants E.L. Tatum, Jr., Warden; Mr. McBain,

R & D Unit Manager; Rosa Proto, 9 & 11 North Unit Manager; E. Walkes, 9 & 11 North Unit

Counselor; S. Espinet, 9 & 11 North Unit Counselor; F. Oliveres, 9 North Case Manager; Z.

Gardner, 9 & 11 North Secretary; S. Gregory, Health Services Administrator; A. Bussanich,

Doctor; S. Mandeep, Physician Assistant-Certified; T. Thomas, Registered Nurse; K. Alraheeb,

Assistant Warden of Programs; L. Anderson, Deputy Officer; S. Esguerra, Contract Radiology

Technician; K. Masters, SHU Officer; T. Doctor, Special Investigative Services; L. Shivers,

Disciplinary Hearing Officer; and Mr. Banks, Disciplinary Hearing Officer, through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for each of these Defendants. Because these

Defendants are federal Defendants, the Clerk of Court is further instructed to mark the

box on the USM-285 forms labeled “Check for service on U.S.A.” The Clerk of Court is

further instructed to issue summonses and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon the Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      John Doe, SHU Lieutenant; and John Doe, SHU Officer

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit the Metropolitan Correctional Center to identify John Doe, SHU

Lieutenant; and John Doe, SHU Officer. It is therefore ordered that the United States Attorney’s

Office, which is the attorney for and agent of the Metropolitan Correctional Center, must

                                                   4
           Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 5 of 15




ascertain the identity and badge number of each John Doe whom Plaintiff seeks to sue here and

the addresses where the Defendants may be served. The United States Attorney’s Office must

provide this information to Plaintiff and the Court within sixty days of the date of this order.

       Within thirty days of receiving this information, Plaintiff must file a second amended

complaint naming the John Doe Defendants. The second amended complaint will replace, not

supplement, the original and amended complaints. A second amended complaint form that

Plaintiff should complete is attached to this order. Once Plaintiff has filed a second amended

complaint, the Court will screen the second amended complaint and, if necessary, issue an order

directing the Clerk of Court to complete the USM-285 forms with the addresses for the named

John Doe Defendants and deliver all documents necessary to effect service to the U.S. Marshals

Service.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for E.L. Tatum, Jr., Warden; Mr. McBain, R & D Unit Manager; Rosa Proto, 9 & 11

North Unit Manager; E. Walkes, 9 & 11 North Unit Counselor; S. Espinet, 9 & 11 North Unit

Counselor; F. Oliveres, 9 North Case Manager; Z. Gardner, 9 & 11 North Secretary; S. Gregory,

Health Services Administrator; A. Bussanich, Doctor; S. Mandeep, Physician Assistant-

Certified; T. Thomas, Registered Nurse; K. Alraheeb, Assistant Warden of Programs; L.

Anderson, Deputy Officer; S. Esguerra, Contract Radiology Technician; K. Masters, SHU

Officer; T. Doctor, Special Investigative Services; L. Shivers, Disciplinary Hearing Officer; and

Mr. Banks, Disciplinary Hearing Officer, and deliver all documents necessary to effect service to

the U.S. Marshals Service. Because these Defendants are federal Defendants, the Clerk of

                                                  5
          Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 6 of 15




Court is further instructed to mark the box on the USM-285 forms labeled “Check for

service on U.S.A.”

         The Clerk of Court is directed to mail a copy of this order and the complaint to United

States Attorney’s Office at: 86 Chambers Street, New York, New York 10007.

         A second amended complaint form is attached to this order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     June 14, 2021
           New York, New York

                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge




                                                 6
Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 7 of 15




            DEFENDANTS AND SERVICE ADDRESSES


    E.L. Tatum, Jr., Warden
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    Mr. McBain, R & D Unit Manager
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    Rosa Proto, 9 & 11 North Unit Manager
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    E. Walkes, 9 & 11 North Unit Counselor
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    S. Espinet, 9 & 11 North Unit Counselor
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    F. Oliveres, 9 North Case Manager
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    Z. Gardner, 9 & 11 North Secretary
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    S. Gregory, Health Services Administrator
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    A. Bussanich, Doctor
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007
Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 8 of 15




    S. Mandeep, Physician Assistant-Certified
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    T. Thomas, Registered Nurse
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    K. Alraheeb, Assistant Warden of Programs
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    L. Anderson, Deputy Officer
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    S. Esguerra, Contract Radiology Technician
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    K. Masters, SHU Officer
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    T. Doctor, Special Investigative Services
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    L. Shivers, Disciplinary Hearing Officer
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007

    Mr. Banks, Disciplinary Hearing Officer
    Metropolitan Correctional Center
    150 Park Row
    New York, New York 10007



                                     8
Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 9 of 15
          Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 10 of 15




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           SECOND AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 11 of 15




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
        Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 12 of 15




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 13 of 15




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 14 of 15




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 1:20-cv-03643-ALC Document 15 Filed 06/14/21 Page 15 of 15




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
